Chase, J. (concurring):
Whether or not the .Hamilton, Herkimer and Lewis road tax for 1862 on that part of township 4 lying in the town of Morehouse has been actually paid to the State, the evidence on the last trial, in my opinion, discloses a state of facts which brings this ease within the rule laid down in People ex rel. Cooper v. Registrar of Arrears (114 N. Y. 19). Were it not for the provisions of section 132 of •chapter 908 of the Laws of 1896 relating to the effect of the Comptroller’s deed, I would, for the reason stated, be in favor of affirming,the" judgment tp the éxtent of the lands in the town of Morehouse in the plaintiff’s deed described. - It is very doubtful whether the land described in the tax deed of December 22, 1845, is identical with the land, described in the tax deed of December 29, 1886. With these suggestions, I concur in the result on the ground that the Court of Appeals in Meigs v. Roberts (162 N. Y. 371) has practically held that the said act of 1896 is a Statute of. Limitations and that as such it applies to a case like the one now under consideration, not alone for the reason stated by Justice Kellogg, but generally against the plaintiff.
Parker, P. J., and Smith, J., concurrred.
Judgment reversed on law and facts and new trial granted, with costs to appellant to abide event. . .